Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the limitation “the transition” lacks antecedent basis and is construed as “a transition” for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg (US 2015/0327962) in view of Shima (US 2013/0171588).
Regarding claims 1-3, 5-8, 10-11 and 13-17, Ginsburg discloses a prosthesis system in FIGS 1-8c a prosthesis base (400)  and a dental arch (120) , wherein the prosthesis base comprises at least one dental recess (402) for receiving the dental arch, and wherein the dental arch is glued into the at least one dental recess by an adhesive (504), wherein in the dental recess and/or at the dental arch an adhesive channel is configured which extends along the at least one dental recess in a main direction of extension ([0011], describes taking the first cure to “create a channel” and then following applying a bonding agent adhesive “into the channel of the first cured denture base material” which is construed as an adhesive channel within the dental recess); (claim 2) wherein the dental arch comprises a full set of teeth or a partial set of teeth (FIG 6A shows a full set of teeth); (claim 3) wherein the adhesive channel starts at an adhesive filling opening having a configuration adapted to a filling carrier ([0011], as the channel receives the bonding agent it is construed that it would be functionally capable of being adapted to a filling carrier).
Ginsburg fail(s) to teach (claim 5) wherein the adhesive channel extends centrally at the basal and/or gingival side of the dental arch and/or prosthesis base and/or that the adhesive channel comprises a round cross section; (claim 6) wherein the rounds cross section comprises an elliptical or circular cross section; (claim 7) wherein the adhesive channel has a smaller extension in the occlusal gingival direction than in the oral/vestibular direction; (claim 8) wherein a height/width ratio of the channel in the occlusal gingival direction is at a height/width ratio of 1;1.1 or 1;1.5, and I the oral vestibular direction is at a height /width ratio of 1;5 or 1;1.5; (claim 1) wherein starting from the adhesive channel, from an oral direction to a vestibular direction, a three-dimensionally shaped adhesive surface extends between the dental arch and the prosthesis base which reaches the gingival margin, respectively; (claim 10) wherein the adhesive channel comprises a height H of between 0.3mm and 5mm or between 0.5 mm and 1.5 mm in the gingival /occlusal direction, and/or wherein the flow area of the adhesive channel at least partially decreases starting from the filling opening; (claim 11) wherein an adhesive surface extending to the sides of the adhesive channel comprises a thickness of between 50 and 1000um or between 150 and 350 um; (claim 13) wherein the transition is shaped with a curved or rounded geometry to improve flow; (claim 14) wherein the dental arch is produced from a one-piece tooth or semi-finished product by a subtractive or additive process , and wherein the receiving portion of the dental arch extending into the at least one dental recess of the prosthesis base comprises a cross section having diverging side flanks; (claim 15) wherein the dental arch comprises a substantially uniform cross section of the receiving portion for the reception in the dental recess along its extension, which taper slightly towards the incisor region, and wherein the adhesive channel is configured at least partially in the basal surface of the receiving portion of the dental arch in the dental recess; (claim 16) wherein the dental arch comprises individual teeth which are each glued into the dental recess or into the dental recesses, wherein the adhesive channel is provided centrally at the basal surface of the individual teeth; (claim 1/17) wherein the adhesive channel side branches are each open to the sides in the mesial/distal direction, and wherein the adhesive channel side branches merge into the adhesive surface thereat, and/or wherein adhesive channel side branches extend in the vestibular and/or oral direction starting from the adhesive channel and end before the gingival margin.
However, Shima teaches a prosthesis system in FIGS 7-8, wherein an adhesive channel (7, as shown the adhesive flows through the channel 7 and around the denture base which connects along the dental arch to form an integral structure once cured.) extends centrally at the basal/gingival side of the dental arch and comprises a round cross section (as shown in FIG 8); wherein the round cross section comprises a circular cross section (as shown in FIG.8); wherein the adhesive channel has a small extension in the occlusal/gingival direction than in the oral/vestibular direction (as shown in FIG. 7 6 is smaller than 5); wherein the adhesive channel has a three dimensionally shaped adhesive surface (5/6 are construed to be a surface which is functionally capable of contacting adhesive) which reaches the gingival margin (as shown in FIG. 8); wherein a flow area of the adhesive channel at least partially decreases starting from the filling opening (as shown in FIG. 7, 3 is wider than 5/6); wherein the adhesive channel merges into the adhesive surface with a transition which is shaped favorably in terms of flow (as shown in FIGs 7-8 curved geometry at 3); wherein the adhesive channel side branches (3 forms two side branches) are open to the sides in the mesial distal direction (as shown in FIG 8), and wherein the adhesive side branches merge into the adhesive surface thereat (as shown in FIG. 8). With regard to the specific dimensions of the adhesive channel/branches, they are result effective variables that is that as the size of the channel would increase/decrease the more adhesive surface area to secure the prosthesis would be achieved. As the specification only describes such shapes/dimensions being for optimal flow of adhesive it would be obvious to one of ordinary skill in the art to try different sizes to find the optimal flow under routine experimentation. See MPEP 2144.05(II)(B); wherein the receiving portion of the dental arch extending into the at least one dental recess of the prosthesis base comprises a cross section having a diverging side flanks (as shown in FIG. 7 two flanks are shown on each a gingival/lingual side of the tooth surrounding 6); wherein the dental arch comprises a substantially uniform cross section of the receiving portion for the reception in the dental recess along its extension, which taper slightly increases towards the incisor region (as the base forms a substantially uniform cross section to receive corresponding portions of teeth with a taper towards the incisor region as the incisors are thinner teeth than molars), and wherein the adhesive channel is configured at least partially in the basal surface of the receiving portion of the dental arch in the dental recess (as shown in part in FIG. 7 at 3/6); wherein the dental arch comprises individual teeth (a plurality of individual teeth shown in FIG. 8) which are each glued into the dental recess or into the dental recesses, wherein the adhesive channel is provided centrally at the basal surface of the individual teeth (as shown in FIG. 8 of each tooth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ginsburg, by requiring (claim 5) wherein the adhesive channel extends centrally at the basal and/or gingival side of the dental arch and/or prosthesis base and/or that the adhesive channel comprises a round cross section; (claim 6) wherein the rounds cross section comprises an elliptical or circular cross section; (claim 7) wherein the adhesive channel has a smaller extension in the occlusal gingival direction than in the oral/vestibular direction; (claim 8) wherein a height/width ratio of the channel in the occlusal gingival direction is at a height/width ratio of 1;1.1 or 1;1.5, and I the oral vestibular direction is at a height /width ratio of 1;5 or 1;1.5; (claim 1) wherein starting from the adhesive channel, from an oral direction to a vestibular direction, a three-dimensionally shaped adhesive surface extends between the dental arch and the prosthesis base which reaches the gingival margin, respectively; (claim 10) wherein the adhesive channel comprises a height H of between 0.3mm and 5mm or between 0.5 mm and 1.5 mm in the gingival /occlusal direction, and/or wherein the flow area of the adhesive channel at least partially decreases starting from the filling opening; (claim 11) wherein an adhesive surface extending to the sides of the adhesive channel comprises a thickness of between 50 and 1000um or between 150 and 350 um; (claim 13) wherein the transition is shaped with a curved or rounded geometry to improve flow; (claim 14) wherein the dental arch is produced from a one-piece tooth or semi-finished product by a subtractive or additive process , and wherein the receiving portion of the dental arch extending into the at least one dental recess of the prosthesis base comprises a cross section having diverging side flanks; (claim 15) wherein the dental arch comprises a substantially uniform cross section of the receiving portion for the reception in the dental recess along its extension, which taper slightly towards the incisor region, and wherein the adhesive channel is configured at least partially in the basal surface of the receiving portion of the dental arch in the dental recess; (claim 16) wherein the dental arch comprises individual teeth which are each gluded into the dental recess or into the dental recesses, wherein the adhesive channel is provided centrally at the basal surface of the individual teeth; (claim 1/17) wherein the adhesive channel side branches are each open to the sides in the mesial/distal direction, and wherein the adhesive channel side branches merge into the adhesive surface thereat, and/or wherein adhesive channel side branches extend in the vestibular and/or oral direction starting from the adhesive channel and end before the gingival margin, as taught by Shima, for the purpose of optimizing surface area contact of the teeth with the prosthesis base for securing during treatment.
As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Ginsburg is silent as to the process used to manufacture the dental arch (claim 14), it appears that the product in Ginsburg/Shima would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is dental prosthesis designed to fit in the mouth. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg (US 2015/0327962) in view of Shima (US 2013/0171588), and further in view of Davis (US 7,040,895).
Regarding claim 4, Ginsburg/Shima discloses the claimed invention substantially as claimed as set forth above.
Ginsburg/Shima fail(s) to teach wherein at the filling opening of the adhesive channel a syringe adapter is attached either as a separate element or molded in the prosthesis base material and/or the dental arch material, by which adapter the adhesive may be inserted into the adhesive channel. 
However, Davis teaches a prosthesis in FIG. 1 wherein at a filling opening of an adhesive channel (32) with a syringe adapter (31 is an opening adapted for a syringe) is molded in the prosthesis base material by which adapter the adhesive may be inserted into the adhesive channel (as shown in FIG. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ginsburg/Shima, by requiring wherein at the filling opening of the adhesive channel a syringe adapter is attached either as a separate element or molded in the prosthesis base material and/or the dental arch material, by which adapter the adhesive may be inserted into the adhesive channel, as taught by Davis, for the purpose of securing the prosthesis via adhesive once installed during treatment.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ginsburg (US 2015/0327962) in view of Shima (US 2013/0171588) in view of Davis (US 7,040,895), and further in view of Kusano (US 4,595,364).
Regarding claim 18, Ginsburg/Shima/Davis discloses the claimed invention substantially as claimed as set forth above. 
Ginsburg/Shima/Davis fails to disclose wherein at an end of the adhesive channel opposite the adapter a ventilation opening is configured which is closed by a filter element.
However, Kusano teaches a prosthesis with a filter element (11) disposed In a wall of the porsthesis connected to an adhesive channel (14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ginsburg/Shima/Davis, by requiring wherein at an end of the adhesive channel opposite the adapter a ventilation opening is configured which is closed by a filter element, as taught by Kusano, for the purpose of removing excess air bubbles from the adhesive during attachment.
Response to Arguments
Applicant's arguments filed 02 May 2022 have been fully considered but they are not persuasive. 
On pages 9, applicant argues that Shima does not teach a three dimensionally shaped adhesive surface extending between the dental arch and the prosthesis base, which reaches the gingival margins. However, Shima teaches such in FIGS. 7-8 Shima teaches channels (6) which reach the gingival margins. Applicant’s arguments use another figure (FIG. 5) than that relied in the interpretation of the grounds of rejection.
For these reasons, applicant’s arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772